Citation Nr: 1814397	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-35 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as secondary to service-connected PTSD.  

2.  Entitlement to service connection for a left knee disability.   

3.  Entitlement to service connection for a left shoulder disability.  
 
4.  Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS).

5.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had periods of active duty from October 2003 to March 2004 and May 2007 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In November 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file. 

Notably the Veteran appealed his claims of entitlement to service connection for traumatic brain injury, tinnitus, cervical spine, right wrist disability, prostatitis, and a left knee disability to the Board.  See February 2017 VA Form 9.  As the Veteran has requested a hearing which has not yet been scheduled, the issues are not ripe for Board adjudication.  


FINDINGS OF FACT

1.  The evidence is not sufficient to show that the Veteran had a heart disability during the appeal period.  

2.  During the November 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he was withdrawing his appeal concerning the issues of entitlement to service connection for a left knee disability and a left shoulder disability; there is no question of fact or law remaining before the Board in these matters.

3.  For the entire initial rating period on appeal, the Veteran's IBS has manifested in severe symptoms of alternating diarrhea and constipation. 

4.  The Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 70 percent schedular rating, but no higher.

5.  The record evidence is in relative equipoise as the whether the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  
38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Concerning the issues of entitlement to service connection for a left knee disability and a left shoulder disability, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  A rating in excess of 30 percent for IBS is not warranted.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104 (West 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7319 (2017). 

4.  The criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9434 (2017).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU are met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. 
§§ 3.102, 3.314, 3.321, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection  

Heart Disability 

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as ischemic heart disease, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran asserts that he has a current heart disability that had its onset in service or is secondary to his service connection PTSD.  See September 2012 Report of General Information.  The Veteran reported that while in service he had bad chest pains and vomiting.  See November 2016 Hearing Transcript.  He reported that since that time his chest pain has continued and worsened since service.  Id.  He reported in 2012 he blacked out behind the wheel of his truck and that as a result his result his medical service providers have been investigating his heart, but he has not been told that he has a current cardiac disability related to service.  
The medical evidence of record does not show that the Veteran has had a heart disability during the appeal period.  A March 2003 report of medical examination showed a normal heart.  The Veteran also denied experiencing palpitation, pounding heart, abnormal heartbeat, heart trouble, or heart murmur.  Service treatment records show that during a June 2009 periodic health assessment the Veteran reported having palpitations in 2007 and was told to cut back on caffeine.  The medical service provider reported that the Veteran no longer has palpitations and thus has no limitations.  A March 2011 VA radiology report showed the Veteran's heart size was within normal limits.  The Veteran showed no cardiac abnormality.  The Veteran was afforded a Gulf War examination in October 2011 and the Veteran was not shown to have a cardiovascular condition.  In addition, a February 2016 General Medical Examination indicates that the Veteran had a normal heart. 

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

Because the record does not show that the Veteran has manifested a current heart disability during the pendency of the claim, the Board finds that entitlement to service connection for a heart disability is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Left Knee and Left Shoulder Disabilities

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

During the November 2016 Board hearing, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for a left knee disability and a left shoulder disability.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.
Increased Ratings 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).


Irritable Bowel Syndrome (IBS) 

The Veteran asserts that his IBS is more disabling than reflected in his current 30 percent rating under Diagnostic Code 7319. 

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated as noncompensable.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling. 
38 C.F.R. § 4.114.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under Diagnostic Codes 7301 to 7329, inclusive, which include the schedular criteria for irritable colon syndrome.

A November 2009 VA treatment note shows the Veteran complained of alternating constipation and diarrhea since returning from Iraq.  He denied abdominal pain and swelling.  He reported that he does have some abdominal pain and bloating when constipated.  

Similarly, during a March 2010 VA examination the Veteran reported fluctuations of constipation and diarrhea.  He reported having constipation from two to seven days and then diarrhea.  He reported that usually in the mornings he has diarrhea every 15 minutes occurring for 1 to 2 hours.  He reported then he has no bowel movement for the next 2 to 3 days.  He reported bloating and mild cramping while constipated.  He reported his IBS symptoms limit him in his occupation.  He indicated that his morning appointments at work are usually interrupted by his diarrhea and had to leave work and come back.   

The Veteran was afforded an additional VA examination in March 2011.  He denied nausea or vomiting.  He reported experiencing constipation at least 2 times a week with alternating diarrhea 2 - 3 times a week.  He reported abdominal bloating and cramping consistently.  

In an April 2013 VA examination the Veteran again reported alternating diarrhea and constipation.  He denied weight loss.  Regarding functional impact, the examiner reported that the Veteran's IBS impacts his ability to work because he needs frequent bathroom breaks when he has diarrhea.  

The Veteran has already been assigned the maximum rating of 30 percent, under Diagnostic Code 7319, and there is no legal basis upon which to award a higher or separate schedular evaluation for IBS.

The Board has also considered rating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds none applicable that would grant the Veteran a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered all arguments advanced on behalf of the Veteran and recognizes his feeling that a higher rating is warranted.  Even providing full credence to the Veteran's assertions, there is no legal basis upon which to assign a higher or separate schedular evaluation for IBS.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  An increased rating in excess of 30 percent for IBS is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Posttraumatic Stress Disorder (PTSD) 

The Veteran asserts that his PTSD symptoms are more disability than reflected by his current 70 percent rating.  

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, DC 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In a September 2009 treatment note the Veteran complained of nightmares, which cause him to wake up and avoid sleep.  He fell into a pattern of being tired at work then sleeping when he gets home and not being able to sleep until the early morning hours.  He reported increased irritability, problems with attention and concentration, and hypervigilance.  He did not have free flowing anxiety or panic attacks.  He was not depressed and was hopeful about the future.  The Veteran appeared alert and somewhat anxious.  He was fidgety and tearful.  His speech was normal; his mood was normal and anxious.  He denied suicidal ideations, hallucinations, and delusions.  He showed a linear thought process, normal memory and orientation, good judgement, and fair insight.  

During a December 2009 VA examination the Veteran reported feeling depressed.  He indicated that his sleep is not good and he has the occasional nightmare.  He reported experiencing symptoms every day but not all day long.  Specific triggers included songs on the radio and the news.  He reported his social interaction is limited to going out with his wife. He reported a lack of trust for others.  He denied a history of assaultiveness or suicide attempts.  He reported having trouble with anger particularly while driving.  Impairment of thought process or communication was not found.  He denied delusions, hallucinations, suicidal thoughts, and homicidal thoughts.  He was oriented to person, place, time, situation, and purpose. He denied memory loss, memory impairment, and obsessive or ritualistic behavior.  His speech was normal, relevant, logical, and of adequate prosody, rate and volume.  He reported experiencing panic attacks on a few occasions.  He denied impaired impulse control.  The examiner indicated that the Veteran appeared to be meeting the demands of his employment.  See also February 2010 VA Examination Addendum.       

January 2010 VA mental health treatment note shows the Veteran had no psychomotor disturbance, normal speech, and good grooming and hygiene.  He was oriented to person, place, and time.  His mood was stable and appropriate.  His though process was linear, logical, and goal directed.  There was no suicidal or homicidal ideation.  The Veteran reported significant stressors including his wife losing her job and moving out of their new house but stated that he was coping relatively well.  The Veteran reported experiencing panic on at least three occasions.  Each were in response to intense sudden stimuli such as a car backfiring.  He reported sleep trouble and hypervigilance.  

A March 2011 VA treatment note shows the Veteran reported nightmares, flashbacks, intrusive thoughts, feelings of depression, and anger.  He avoids crowds and stays home most of the time.  He reported feelings of paranoia. 

During a May 2011 VA psychiatric evaluation the Veteran presented as morose and depressed.  He reported having trouble in his marriage.  Regarding PTSD symptoms he reported that his anger, depression, insomnia, and nightmares had worsened.  He reported experiencing psychiatric symptoms daily.  He reported that his depression has caused his personal hygiene to suffer.  He reported that he does not have friends or a social life.  He denied drug and alcohol abuse.  He denied suicidal and homicidal ideation.  He reported a lack of concentration.  He was oriented to person, time, and place.  He complained of short-term memory impairment.   
The examiner noted that remissions and capacity for adjustment were not looking promising.  The Veteran's social functioning was nil.  Impairment of thought processes and communication were not found.  

A May 2013 VA examination report indicates the Veteran reported depressed mood, low energy and motivation, fatigue, isolation, increased appetite, less interest in activities, irritability, sleep problems and problems with concentration.  The Veteran reported having fair to good relationships with his wife and step children.  He reported having 2 close friends he sees twice a week.  He reported having 6 casual friends he sees once a week.  He reported he watches a lot of television, cooks, spends time on the computer, attends church once a week, gardens, takes his stepchildren hunting and fishing, plays with them, and eats out with his wife once a month.  He also reported experiencing anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including in a work-like setting.  The examiner concluded that the Veteran's symptoms called occupational and social impairment with reduced reliability and productivity.  She further noted that while the Veteran's PTSD does not render him unable to secure and maintain substantially gainful employment, it does result in moderate to considerable difficulty with respect to his ability to do so given problems with irritability, concentration, sleep, and relating to others.  "He would perform best in a job with limited contact with other, on with few interruptions, and one with few competing job demands." 

An August 2015 private treatment record shows the Veteran reported sleep problems, nightmares, depression, anxiety, poor concentration and attention, lack of energy, feelings of hopelessness and helplessness, recollecting of past traumatic events, periods of agitation and anger, and panic attacks.  The Veteran reported good relationships with his parents, brother, and grandparents.  He further reported that medications had been ineffective. 
 
During a February 2016 VA psychiatric evaluation, the Veteran reported experiencing depression on a daily basis.  He reported passive suicidal thoughts with no intent to act on them.  He reported difficulty with memory and concentration.  He reported anxiety, near-continuous panic or depress, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and neglect of personal appearance and hygiene.  During the examination the Veteran was alert, oriented, anxious, and depressed.  His affect was blunted and thoughts were organized.  The examiner concluded that the Veteran's symptoms result in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  

The Board finds that for the entire appeal period, the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  The Veteran has consistently denied gross impairment in thought processes or communication, persistent delusion or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation to time or place, or memory loss of close relatives, occupation, or own name.  He's consistently reported productive relationships with his family members and an ability to care for his children and complete activities of daily living without assistance.  As the competent lay and medical evidence are negative for almost all the criteria required for a 100 percent rating, a rating in excess of 70 percent is not warranted.   

Total Disability Rating Based on Individual Unemployability 

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service connected for PTSD with major depressive disorder rated as 70 percent disabling, thoracolumbar spine strain rated as 10 percent disabling from September 24, 2009 and 40 percent disabling from February 16, 2016, IBS rated as 30 percent disabling, a right shoulder disability rated as 10 percent disabling from September 24, 2009 and 30 percent disabling from February 16, 2016, and a right knee disability rated as noncompensable from September 24, 2009 and 10 percent disabling from February 16, 2016.  The Veteran's combined disability rating was 80 percent from September 24, 2009 and 90 percent from February 16, 2016.  Thus, for the entire appeal period, the Veteran met the schedular requirement for TDIU. 

The Veteran asserts that he is unemployable due to his service-connected disabilities.  See July 2011 Statement in Support of Claim.  A review of the record shows that the evidence is conflicting as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment. 

During the December 2009 VA examination the Veteran reported that he was currently working for Terminix Corporation.  Prior to that he worked at the front desk for the YMCA. He worked for the police department from 2006 to 2007.  He worked as a security guard for Wexford Plantation from 2005 to 2006.  The examiner indicated that the Veteran appeared to be meeting the demands of his employment presently.  

The Veteran submitted an application for TDIU in March 2011 indicating that he last worked full time for Terminex on April 27, 2010.  The Veteran reported that he had to quit his job due to anger and anxiety problems related to his PTSD and IBS.    

In an October 2010 mental health assessment completed in connection with the Veteran's Social Security Administration (SSA) claim, the doctor opined that due to the Veteran's mental health symptoms he would not be capable of making the occupational, personal, and social adjustments needed for the world of work.  

During the May 2011 VA examination the Veteran reported that he had been unemployed for 14 months and lost his job due to having difficulties getting along with co-workers.  He reported his anger got out of control.  He reported that he sent out over 10 applications but only applied for jobs in person once or twice.  The examiner opined that the Veteran's service-connected PTSD does not render him unable to secure employment.  He reported that the Veteran's symptoms of panic attacks, severe anxiety, explosive anger, and damaged social skills would make it difficult for him to maintain employment long term in any job other than a low stress, mostly solitary work environment where the Veteran would not be required to deal with the public or have to work under heavily scrutinized or time pressured conditions.  The examiner opined that the Veteran would be capable of doing security or warehouse work at night.  The examiner further stated, "Given [the Veteran's] age (26) I do not think he is unable to recover to the point of being able to hold down some type of work, and I believe that doing so would contribute to more of a sense of mastery and control for him and overall improvement in his mental health.  The Veteran's participation in treatment appears to have been inconsistent, with a high rate of no shows in 2010, and it is my opinion that treatment would improve his ability to secure and maintain substantially gainful employment."  

The May 2013 VA examiner noted that while the Veteran's PTSD does not render him unable to secure and maintain substantially gainful employment, it does result in moderate to considerable difficulty with respect to his ability to do so given problems with irritability, concentration, sleep, and relating to others.  "He would perform best in a job with limited contact with other, on with few interruptions, and one with few competing job demands." 

During a February 2016 VA psychiatric evaluation, the examiner opined that due to the Veterans severe PTSD and major depressive disorder  he is unable to secure or maintain substantially gainful unemployment of either an active or sedentary nature at this time.  

During a February 2016 VA examination, the Veteran reported that due to his service connected lumbar spine disability, he is unable to bed over, cannot lift 10 pounds, cannot use a push lawnmower, has to take breaks due to pain, can't stand or sit for over 20 minutes due to pain.  Similarly, during an examination of his service-connected right knee disability, the Veteran reported that he has difficulty walking up and down stairs.  He has increased pain when trying to bend his knees and lift something.   

The Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  The VA medical opinions of record indicate that the Veteran's service-connected disabilities render him unable to stand, sit, or walk for an extended period of time.  The evidence also indicates that Veteran is unable to lift heavy items.  Furthermore, the Veteran does not have professional training or formal education beyond high school which also may limit the sedentary job opportunities available to him.   In addition, mental health treatment records indicate he has consistent trouble dealing with people, controlling his anger, and concentrating.  In addition, although SSA disability standards are not the same as VA standards, the Board also finds it persuasive that the Veteran was deemed disabled based on mental health symptoms.

In sum the evidence is in relative equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.     
ORDER

Entitlement to service connection for a heart condition is denied.  

The appeal on the issue of entitlement to service connection for a left knee disability is dismissed. 

The appeal on the issue of entitlement to service connection for a left shoulder disability is dismissed. 

Entitlement to a rating in excess of 30 percent for IBS is denied. 

Entitlement to a rating in excess of 70 percent for PTSD is denied. 

Entitlement to a total disability rating based on individual unemployability is granted. 





____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


